Parker, C. J.
Both rulings of the court in this case were right. There is no doubt that the deed from Clark to J. Sawyer, though not recorded, was admissible evidence to shew the defendant’s title to the fifty acres excepted in the deed to Badger.
As to the agreement and award, their only effect was to establish a dividing line for the then future; but they could not be evidence to shew what the line was at the time of the alleged trespass, more than a year previous. They were clearly inadmissible.

Exceptions overruled.